Order Revoking Stay of Remittitur.
After the filing of the opinion of the Court in this case on April 12, 1923, the following applications were made to the Court:
1. Application by Saco-Lowell Shops and Mason Machine Works for a modification of the judgment of the Court which would allow them payment in full of the several amounts of their claims, instead of the proportions allowed in the opinion.
2. Application by Chas. L. O'Neale  Co., A.C. Walker, and Bean Bros. for a rehearing, or at least for a modification of the judgment declaring their respective claims established against the receiver's estate instead of remitting their claims for adjudication by the Circuit Court.
3. Application by Barber-Colman Co. for a rehearing.
These applications will be considered in the order named.
1. Application of Saco-Lowell Shops and Mason MachineWorks. It appears by the affidavit of counsel for these claimants, supported by written statements by the counsel for the receiver and by counsel for the cotton claimants, that after the order of sale by Judge Wilson, dated November 10, 1921, was passed, which order directed a sale free and discharged of all liens or incumbrances and that such liens and incumbrances attach to the proceeds of sale, the claimants gave notice of intention to appeal therefrom, which stayed the sale; that on December 2, 1921, counsel for the claimants, counsel for the receiver, and counsel for the cotton claimants had a conference in reference to proceeding with the sale; that the result of that conference was an agreement by the counsel referred to (the counsel for the receiver particularly desiring a speedy sale of the property as a whole, including the machinery upon which the claimants insisted upon their liens); that the sale should take place *Page 375 
on the first Monday in February, 1922, at the upset price of $300,000; and that, if the claims of the claimants should be established in priority to the claims of general creditors, these claims should be paid in full. These claimants therefore ask that the judgment be modified, so as to give effect to that agreement.
If the alleged agreement was entered into, and we have not the slightest doubt that it was, it should have been incorporated by supplemental order in the decree of sale signed by Judge Wilson, dated November 10, 1921. As the matter now stands, it is not a part of the record for appeal, and can be considered only in the light of a private agreement between counsel, binding upon the parties who entered into it, the cotton claimants and the machinery claimants. It is a question whether or not the receiver or his counsel had the power without the confirmation of the Court to thus barter away the interests of the general creditors, some of whom the Court is advised may contest the alleged agreement. The most that we can say or do in support of the agreement is to hold that it is binding between the above-named claimants, and in the distribution of the assets, as between them, is entitled to recognition.
The question whether or not the other general creditors are bound by the consent of counsel for the receiver is one that they are entitled to be heard upon and is accordingly reserved. The application is therefore refused.
2. Application of the Cotton Claimants for a Rehearingor at Least a Modification of the Judgment. The Court has carefully considered the grounds for a rehearing and does not perceive that any principle of law or matter of fact has been overlooked. It is accordingly dismissed, and the order hertofore passed staying the remittitur is revoked. They also ask for a modification of the opinion declaring their claims established instead of remitting them to the Circuit Court for adjudication. *Page 376 
The special referee reported in favor of the validity of the cotton claims. His report in this respect was confirmed by the Circuit decree. The machinery claimants only appeal from that decree. The opinion of this Court reverses the decree in respect to this holding and remands the case to the Circuit Court for further testimony and adjudication. The cotton claimants now appear with an agreement, entered into subsequently to the filing of the opinion, with the machinery claimants to the effect that the exceptions of the machinery claimants with reference to the validity of the cotton claims be deemed withdrawn and abandoned; the effect of which is to leave the Circuit decree affirmed as regards them. In other words, the machinery claimants having established the priority of their claims are no longer interested in the validity or invalidity of the claims of general creditors and abandon them to their fate. To this proposed arrangement the attorneys for the receiver, representing the interest of all other general creditors as well as the cotton claimants and the stockholders of the corporation, have assented.
In the first place, the Court has assumed that the appeal by the machinery claimants was intended to secure an adjudication of the question raised. That question has been adjudicated, and we know of no authority in justifying the Court now in reversing the decision. It is not improbable that other general creditors relied upon the appeal of the machinery claimants, and it would be unfair now to deprive them of a possible benefit. The application for a modification of the judgment of this Court is therefore refused.
3. Application of Barber-Colman Company for a Rehearing.
The petition has not convinced us that any material matter of law or fact has been overlooked. It is therefore dismissed, and the order heretofore passed staying the remittitur is revoked. *Page 377